Citation Nr: 0700385	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-13 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for bilateral pes 
planus with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from January 1984 to March 
1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied entitlement to service 
connection for bilateral pes planus and arthritis.  This 
matter also arises from an August 2004 rating decision that 
denied entitlement to service connection for a low back 
disorder.   

In May and November 2005 the veteran withdrew his request for 
a hearing before a member of the Board at the RO.  
Regulations provide that a veteran may withdraw a hearing 
request at any time before the date of the hearing.  See 38 
C.F.R. § 20.704(e) (2006).

The case was remanded in January 2006 for further 
development.  In a September 2006 rating decision the RO 
granted entitlement to service connection for fractures of 
the right fourth and fifth metacarpals, residuals of a right 
hand injury and for a residual scar from the removal of a 
ganglion cyst on the left hand that had been included in the 
remand.  Thus, those issues are no longer on appeal to the 
Board.  In a September 2006 supplemental statement of the 
case, the RO continued the denial of entitlement to service 
connection for a low back disorder and for pes planus.  

In a statement received in September 2006 the veteran refers 
to his service-connected disabilities and non-service 
connected disabilities and states that all of these 
disabilities prevent him from holding a job.  It is unclear 
if the veteran is submitting an informal claim for benefits 
based on unemployability and this is referred to the RO for 
clarification and appropriate development.

A review of the file also shows that the veteran's claim 
included entitlement to service connection for residuals of 
ganglion cysts on his feet which he states were surgically 
treated in service.  This issue is referred to the RO for 
appropriate development and adjudication.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's low back 
disorder either had its onset in service or preexisted 
service and was permanently worsened therein, or that 
arthritis of the back was diagnosed within one year after 
separation from service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's bilateral 
pes planus that preexisted service was permanently worsened 
therein; or that arthritis of the feet was diagnosed within 
one year after separation from service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. § 1131, 5103, 5103A, 
5107(a) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006). 

2.  Bilateral pes planus with arthritis was not incurred in 
or aggravated by active military service, nor may arthritis 
be presumed to have been incurred in service.  38 U.S.C.A. 
§ 1131, 5103, 5103A, 5107(a) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003, August 2003, 
February 2004, April 2004, June 2004, and April 2006; rating 
decisions in January 2004 and August 2004; a statement of the 
case in March 2005; and a supplemental statement of the case 
in July 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in September 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations and 
opinions in relation to these claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

II. Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as arthritis, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§ 3.307, 3.309 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

III. Low back disorder

The veteran seeks entitlement to service connection for a low 
back disorder.  He contends that his low back disorder 
resulted from an injury in service or that the injury in 
service predisposed his back to a subsequent injury.  

Upon careful review of all the evidence of this case, the 
Board finds that no competent medical evidence has been 
submitted to relate the veteran's claimed low back disorder 
to service.  

Service medical records show that in October 1987 the veteran 
sought treatment for pain of two weeks duration from being 
hit in the back while playing football.  He was given 
medication and was to return as needed.  On a separate 
occasion, a record with an incomplete date shows that he 
sought treatment for low back pain after lifting a heavy 
object.  The impression was muscle strain.  The Board notes 
that neither a report of examination prior to separation, nor 
a report of medical history filled out prior to separation 
are contained in the claims folder.  However, the Board finds 
that, although the veteran sought treatment on two occasions 
for back pain due to separate incidents, a chronic lumbar 
spine disorder is not shown in service.

Further, there is no medical evidence of record showing that 
arthritis of the lumbar spine manifested to a compensable 
degree within one year following separation from active 
service.  Therefore service connection is not warranted on a 
presumptive basis.  

The first post-service medical evidence of record with regard 
to this claim is in March 1999, when the veteran sought VA 
treatment for his back.  He reported sustaining an injury on 
his job in November 1997 and complained of continued low back 
pain.  When seen at VA social services in April 1999 the 
veteran reported that several years earlier he fell off a 
roofing truck and hurt his back and hips.  He was unable to 
work due to pain.  In view of the lengthy period after 
separation from service without evidence of findings or 
diagnosis, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

VA outpatient treatment records from 1999 to 2006 show 
complaints of and treatment for low back pain.  The clinical 
history notes a work related trauma to his lower back when he 
fell off a truck.  This medical evidence, however, does not 
provide a link between a lumbar spine disorder and the 
veteran's service, to symptomatology since service, or to a 
service-connected disability.  

In March 2004, the veteran wrote that he had no back problem 
until he fell in 1997 and injured his back at work.  He 
suggested that his back pain in service predisposed him to 
the work related injury in 1997.  

At a VA examination in June 2004, the veteran reported having 
developed low back pain in service on two or three occasions 
for which he was treated conservatively.  There was no 
radiation of pain after these episodes of back pain.  Post 
service he injured his back on two occasions and developed 
pain in his right buttock and right leg.  He still had the 
right buttock pain.  Clinical findings were recorded.  The 
diagnosis was chronic sacroiliac joint inflammation with 
degenerative disc disease.  The impression of an X-ray of the 
lumbar spine in June 2004 was a negative examination of the 
lumbar spine.  However, the veteran's claims folder and 
medical history were not available for the physician's 
review.  

The veteran testified in January 2005 as to symptoms of and 
treatment for his low back in service and post service.  He 
recalled that after service he first sought treatment for his 
back was approximately in 2000.  

At a VA examination in May 2006 the veteran dated the onset 
of his low back problems to basic training in service.  He 
described his symptoms and clinical findings were recorded.  
The diagnosis was mild degenerative changes of the lumbar 
spine.  A May 2006 MRI revealed mild degenerative change.  
After review of the claims file, the physical examination, 
and previous examination findings the examiner opined that 
"it is less likely as not" that the veteran's low back 
disorder is related to his service low back injuries.  The 
examiner stated that his rationale for his conclusion was 
based upon the review of the files, his physical examination, 
and previous findings in the examinations of the veteran.  

The Board has considered a statement from the veteran's 
mother wherein she wrote in April 2005 that she was a 
registered nurse and had worked in the medical field and felt 
that the veteran's current back disability was related to his 
service.  It is not clear, however, that she has specialized 
training in diagnosing orthopedic disorders.  The Board finds 
that the opinion of the May 2006 VA examiner, a medical 
doctor, is more persuasive in this case.

The Board has carefully considered the veteran's statements.  
The Board finds that like the veteran is a layperson who is 
not qualified to opine on the etiology of a medical disorder.  
He is competent, as a lay person, to report that as to which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  He is not, however, competent to offer a 
medical opinion as to cause or etiology of the claimed 
disability, as there is no evidence of record that either has 
specialized medical knowledge.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opinion on matter requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The statements of the veteran are not 
competent medical evidence as to a nexus between the 
veteran's low back disorder and his service, or to 
symptomatology since service.  

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the veteran's claim of entitlement to 
service connection for a low back disorder.  Although mild 
degenerative changes of the lumbar spine have been diagnosed, 
there is no probative, competent medical evidence of record 
linking the disability to service.  No probative, competent 
medical evidence exists of a relationship between a low back 
disorder and any continuity of symptomatology asserted by the 
veteran.  See McManaway v. West, 13 Vet. App. 60, 66 (1999) 
(holding that, where there is assertion of continuity of 
symptomatology since service, medical evidence is required to 
establish "a nexus between the continuous symptomatology and 
the current claimed condition"), vacated on other grounds sub 
nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth 
v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488 (1997). 

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that a low 
back disorder is a result of an injury in service.  
Therefore, the benefit-of-the-doubt doctrine is inapplicable, 
and service connection must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

IV. Bilateral pes planus with arthritis

The veteran seeks entitlement to service connection for 
bilateral pes planus with arthritis.  

On examination at induction into service in December 1983, 
the veteran was noted to have moderate pes planus, 
bilaterally, that was then asymptomatic and not considered 
disabling.  A review of the veteran's service medical records 
shows that he received treatment for pain in his feet on 
numerous occasions due to various causes and at times was 
placed on temporary limited duty profiles.  The veteran was 
placed on a temporary profile for approximately 16 days from 
December 1986 to January 1987 for strain of both feet.  At a 
July 1988 consultation he presented with arch pain in both 
feet.  A July 1988 bilateral foot x-ray series was within 
normal limits.  The assessment was bilateral tibial varum 
with genu recurvatum causing increased pronation and general 
foot pain.  A prescription was written for one pair of 
orthofoot system orthotics. He was placed on temporary 
profile at his own pace and foot gear of choice.  In November 
1988 he complained that his feet got numb with boots and the 
inserts and that while using them the pain increased.  He was 
placed on temporary profile for boots and standing, and the 
orthofoot inserts were to be remade.  In February 1989 he 
complained of recurring foot pain which was diagnosed as 
athlete's foot.  Also in February 1989 he complained of right 
foot pain of one day duration due to a twisting injury while 
playing basketball that was diagnosed as muscle strain.  The 
Board notes that neither a report of examination prior to 
separation, nor a report of medical history filled out prior 
to separation are contained in the claims folder.

Service medical records are negative for complaints, 
findings, or diagnosis of arthritis of the feet.  Thus, the 
Board finds that a chronic disorder of arthritis of the feet 
is not shown in service.  

There is no medical evidence of record showing that arthritis 
of the feet manifested to a compensable degree within one 
year following separation from active service.  Therefore 
service connection for arthritis of the feet is not warranted 
on a presumptive basis.  

Post service, the medical evidence of record first shows 
treatment in April 2002 when the veteran was seen at a VA 
clinic for complaints of foot pain.  The assessment was 
arthritis and pes planus and custom shoes were prescribed.  
VA outpatient treatment records from 2002 to 2006 show 
complaints of and treatment for bilateral pes planus.  The 
most recent record of treatment for pes planus is dated in 
July 2005, and demonstrates that the veteran was to get a new 
pair of prescribed custom shoes, bilaterally, due to chronic 
foot pain.  This medical evidence, however, does not provide 
an opinion regarding aggravation in service of the veteran's 
bilateral pes planus noted on the entrance examination 
report.  In addition, this medical evidence does not provide 
a link between arthritis of the feet and service or to 
symptomatology since service.  

The veteran testified in January 2005 as to symptoms of and 
treatment for his feet in service and post service.  

At a VA examination in May 2006, the veteran reported his 
symptoms.  The clinical findings were recorded.  After review 
of the claims file and the examination, the VA examiner 
diagnosed congenital pes planus and opined that it showed no 
increase of severity due to the veteran's time in service.  
The examiner provided a rationale for his opinion by basing 
his opinion on a complete review of the veteran's medical 
record and current examination. 

Upon review of a submitted excerpt from the diagnostic 
literature regarding pes planus, the Board notes that it is 
not sufficient to demonstrate the requisite medical nexus for 
a claim for service connection.  The literature suggests that 
there may be varied causes of pes planus, variation of 
symptoms from person to person and making a diagnosis.  That 
literature, standing alone, does not discuss aggravation 
which, under the facts of this case, would serve to establish 
that the veteran's pre-service bilateral pes planus 
disability was aggravated in service and it does not 
establish a link between arthritis of the feet and service.  
See Sacks v. West, 11 Vet. App. 314 (1998).  As such, it is 
of no probative value to the issue at hand.

In this case, the veteran was shown to have moderate pes 
planus upon entry into service, and his service medical 
records reflect that he received treatment for that 
disability.  Additionally, post-service medical records 
reflect that he has received treatment for his bilateral pes 
planus and has been diagnosed with arthritis of his feet.  

The Board has considered the veteran's statements.  However, 
as discussed above, the statements of the veteran are not 
competent medical evidence as to aggravation of his bilateral 
pes planus in service or as to a nexus between the veteran's 
arthritis of his feet and his service, or to symptomatology 
since service.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A pre-existing injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2006).  It is the Secretary's burden to 
rebut the presumption of aggravation in service.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service based on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" - that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 (1997); see also 
Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The Board notes that the language of 38 C.F.R. § 3.304(b) 
provides that the presumption of soundness in 38 U.S.C.A. § 
1111 may be rebutted merely by proof of pre-existence of the 
disorder in issue, while the statute declares that the 
condition must be both shown to have existed before service 
and not to have been aggravated by service.  The United 
States Court of Appeals for Veterans Claims, in Cotant v. 
Principi, 17 Vet. App. 116 (2003), has identified that 
apparent conflict between the statute and regulation, and the 
VA General Counsel has issued a precedent opinion, VAOPGCPREC 
3-2003 (July 16, 2003), 69 Fed. Reg. 25178 (2004), holding 
subsection 3.304(b) to be invalid insofar as it requires a 
claimant to show an increase in severity of the claimed 
disorder before VA's duty under the second prong of the 
rebuttal standard applies.  In conformity with the Court's 
analysis and the GC opinion, the Board cites 38 C.F.R. § 
3.304(b) herein only for the provisions of the regulation 
that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, a 
higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's bilateral pes planus was 
aggravated during service.  In this case, the Board believes 
that a clinical finding of bilateral pes planus, moderate, 
asymptomatic, noted at the entrance examination for service 
is clear and unmistakable evidence that bilateral pes planus 
existed when the veteran entered service.  Moreover, clear 
and unmistakable evidence demonstrates that a pre-service 
condition of bilateral pes planus was not aggravated by such 
service.  Aggravation, or a permanent increase in bilateral 
pes planus, is not shown by the record in this case.  The 
competent medical evidence of record addressing this matter 
shows that a VA examiner opined that the veteran's congenital 
bilateral pes planus showed no increase of severity due to 
his time in service.  While the veteran's mother, a 
registered nurse, wrote that there was aggravation of the 
veteran's preexisting pes planus, there is otherwise no 
competent evidence of record specifically addressing the 
issue of aggravation that contradicts this opinion.  The 
Board finds that the VA examiner, a doctor of podiatric 
medicine, offers the more persuasive evidence because of his 
greater training and his podiatric specialty.

In addition, after careful review of the evidence of record, 
the Board concludes that the preponderance of the evidence is 
against a finding that the veteran's claimed current 
condition of arthritis of the feet was incurred in or 
aggravated during service.  There is no competent medical 
evidence that the veteran currently has arthritis of the feet 
which has been linked to service.  No probative, competent 
medical evidence exists of a relationship between any 
currently claimed condition of arthritis of the feet and any 
continuity of symptomatology asserted by the veteran.  See 
McManaway v. West, Voerth v. West, Savage v. Gober, supra.

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that a 
current claimed condition of bilateral pes planus with 
arthritis is a result of an injury or disease in service or 
pre-existed service and was aggravated in service.  
Therefore, the benefit-of-the-doubt doctrine is inapplicable, 
and service connection must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for bilateral pes planus 
with arthritis is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


